I concur in the holding that Count One states an offense, but I dissent to the holding that the second count does not. In habeas corpus proceedings, the indictment or information cannot be attacked for purely technical irregularities, but in order to authorize discharge from custody thereunder it must wholly fail to charge any offense known to the criminal laws in force in this State. See the writer's Special concurring opinion in State v. Coleman, 180 So. 360, and authorities therein cited.
WHITFIELD, J., concurs.